—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated July 31, 1989 (People v Mason, 152 AD2d 750), affirming a judgment of the Supreme Court, Richmond County, rendered September 17,1986, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, O’Brien and Thompson, JJ., concur.